Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 1 of 8 PageID #: 91




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   DEREK MORTLAND,                                    )
                                                      )
                                Plaintiff,            )
                                                      )
                        vs.                           )      No. 1:19-cv-2557-JMS-DLP
                                                      )
   LIGHTS OUT DEVELOPMENTS, LLC,                      )
                                                      )
                                Defendant.            )

                                              ORDER

       Presently pending before the Court is Plaintiff Derek Mortland's Motion for Default

Judgment After Entry of Default and Application for Attorney Fees, Costs, Expert Fees, and

Litigation Expenses. [Filing No. 12.] Mr. Mortland asks this Court to enter default judgment in

his favor against Defendant Lights Out Developments, LLC ("Lights Out") for its alleged

violations of the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12181 et seq., and the

Indiana Civil Rights Law ("ICRL"), Ind. Code § 22-9-1-1 et seq., in relation to its operation of the

Baymont by Wyndham Fishers/Indianapolis Area hotel located at 9790 N by NE Boulevard in

Fishers, Indiana ("the Hotel"). [Filing No. 1; Filing No. 12 at 3-6.] Mr. Mortland seeks damages,

injunctive relief, and attorney's fees and costs. [Filing No. 12 at 6-18.] The Court will address

each issue in turn.

                                                 I.
                                             DISCUSSION

       A. Default Judgment

       Default is a "two-step process" that is "clearly outlined" in Rule 55(a) and 55(b) of the

Federal Rules of Civil Procedure. VLM Food Trading Int’l, Inc. v. Ill. Trading Co., 811 F.3d

247, 255 (7th Cir. 2016). The first step is the entry of default, the consequence of which is that

                                                 1
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 2 of 8 PageID #: 92




the well-pleaded allegations in the complaint concerning liability are taken as true. Id. (citing

Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir.

1983)). Once the default is established at the first step, the plaintiff must then obtain entry of

a default judgment, which requires him to "establish his entitlement to the relief he seeks."

VLM Food Trading Int'l, 811 F.3d at 255 (quoting In re Catt, 368 F.3d 789, 793 (7th Cir.

2004)).

       The Clerk entered default against Lights Out pursuant to Federal Rule of Civil Procedure

55(a) on November 1, 2019. [Filing No. 8.] Because Lights Out has not answered or otherwise

pled to the Complaint, the Court must accept the Complaint's allegations as true. Nevertheless,

the entry of default judgment is only appropriate if these allegations, along with the other evidence

submitted, establish a cognizable claim for relief. See Franko v. All About Travel Inc., 2014 WL

2803987, at *1 (N.D. Ind. June 19, 2014) ("Default judgment is appropriate only if the well-

pleaded allegations of the complaint are sufficient to establish a legal claim."); Holland v. Cerberus

Capital Mgmt., 2014 WL 6473479, at *11 (N.D. Ind. Nov. 18, 2014) ("Precedent supports the

principle that default judgment is only appropriate if the well-pleaded allegations, along with any

evidence submitted to the court, are sufficient to establish a legal claim."); In re Wolf, 595 B.R.

735, 754 (Bankr. N.D. Ill. 2018) ("The Plaintiff must, however, establish that the well-pleaded

facts found in the complaint, if taken as true, amount to a legally cognizable claim for relief upon

which a judgment may be entered." (citing Nishimatsu Const. Co. v. Houston Nat. Bank, 515 F.2d

1200, 1206 (5th Cir. 1975); Thomson v. Wooster, 114 U.S. 104 (1885))).

       Here, the Court concludes that the allegations in the Complaint and the other evidence

submitted are sufficient to demonstrate that Lights Out is liable for violations of the ADA.

Specifically, Lights Out has failed to ensure that the Hotel complies with Title III of the ADA, the



                                                  2
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 3 of 8 PageID #: 93




accompanying regulations, and the requirements of the 2010 ADA Standards for Accessible

Design ("the Standards") as alleged in the Complaint. Mr. Mortland's Motion for Default

Judgment is GRANTED as to his ADA claim.

       As to Mr. Mortland's claim under the ICRL, however, default judgment cannot be entered

because he is not legally entitled to relief. The ICRL creates an administrative review process

through which plaintiffs must pursue their claims for civil rights violations before the Indiana Civil

Rights Commission ("ICRC"). See Ind. Code § 22-9-1-6; M.C. Welding & Machining Co. v.

Kotwa, 845 N.E.2d 188, 192 n.3 (Ind. Ct. App. 2006) (explaining the review process). "The

administrative process of the ICRL can be bypassed, but only in one narrow circumstance: if both

the party making the complaint and the party responding to it agree in writing to have the matter

decided in a court of law." Vanderploeg v. Franklin Fire Dep't, 2000 WL 428646, at *2 (S.D. Ind.

Apr. 5, 2000) (citing Ind. Code § 22-9-1-16). "Otherwise, there is no private right of action, and

in fact, no cause of action under" § 22-9-1-2. Id. The exhaustion requirement is jurisdictional.

See Austin Lakes Joint Venture v. Avon Utilities, Inc., 648 N.E.2d 641, 645 (Ind. 1995) (stating

that "the doctrine of exhaustion of remedies[] . . . is jurisdictional"); Fort Wayne Metro. Human

Relations Comm'n v. Marathon Gas Station, 926 N.E.2d 1085, 1089-90 (Ind. Ct. App. 2010)

(concluding that moving the case from the ICRC administrative review process to a court of law

without written agreement by the parties constitutes a "procedural error [that] prevents the trial

court from exercising its jurisdiction"). Absent any allegation or showing that he exhausted his

claim through the ICRC or that Lights Out agreed to have the claim adjudicated in a court of law,

Mr. Mortland cannot pursue his claim under § 22-9-1-2 in this Court. See Thomas v. Am. Family

Mut. Ins. Co., 2008 WL 4911192, at *5 (N.D. Ind. Nov. 13, 2008) ("The record clearly shows that

the parties did not proceed through the administrative process outlined within the Indiana Code.



                                                  3
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 4 of 8 PageID #: 94




It also is clear that the parties did not mutually agree through written consent to have this issue

decided in a court of law. Consequently, the [plaintiffs] cannot bring a cause of action against [the

defendant] pursuant to Indiana Code § 22-9-1-2."); Vanderploeg, 2000 WL 428646, at *2-3.

Accordingly, Mr. Mortland's Motion for Default Judgment is DENIED as to his claim under the

ICRL, and that claim is DISMISSED without prejudice for lack of jurisdiction.

       B. Damages

       Mr. Mortland does not seek damages relating to his ADA claim, and indeed he cannot do

so because plaintiffs suing under Title III of the ADA may obtain only injunctive relief, not

damages. See Scherr v. Marriott Int'l, Inc., 703 F.3d 1069, 1075 (7th Cir. 2013) (noting that

"damages are not available under Title III"). And because his claim under Indiana law is not

cognizable, damages on that claim are not warranted.

       C. Injunctive Relief

       The ADA provides that, in cases involving a defendant's failure to remove architectural or

structural barriers under 42 U.S.C. § 12182(b)(2)(A)(iv), "injunctive relief shall include an order

to alter facilities to make such facilities readily accessible to and usable by individuals with

disabilities to the extent required by" Title III. 42 U.S.C.A. § 12188(a)(2); see also 28 C.F.R.

§ 36.501(b). To demonstrate that injunctive relief is appropriate, a plaintiff must show that: (1) he

has suffered an irreparable injury; (2) remedies at law, such as monetary damages, are insufficient

to compensate for that injury; (3) considering the balance of hardships between the plaintiff and

defendant, a remedy in equity is warranted; and (4) the public interest would not be disserved by

a permanent injunction. LAJIM, LLC v. Gen. Elec. Co., 917 F.3d 933, 944 (7th Cir.), cert. denied,

140 S. Ct. 58, 205 L. Ed. 2d 44 (2019) (citing eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,

391 (2006)).



                                                 4
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 5 of 8 PageID #: 95




       In his Motion, Mr. Mortland does not specifically address the prerequisites for injunctive

relief, perhaps because the statute establishes that injunctive relief is the only possible remedy for

his claim. Nevertheless, the Court will briefly address why injunctive relief is warranted in this

case. See Lacy v. Cook Cty., Illinois, 897 F.3d 847, 867 (7th Cir. 2018) (applying the balancing

test for injunctive relief to an ADA claim); see also LAJIM, 917 F.3d at 944 (noting, in the context

of an environmental case, that a court is ordinarily required to conduct the traditional balancing of

equities even though injunctive relief is the only available remedy prescribed by statute).

       Mr. Mortland's allegations and the other evidence he submitted show that he suffered an

injury in that he was subjected to discrimination because the facilities at the Hotel were not in

compliance with the ADA and not accessible to him. This injury is irreparable in the sense that,

if no injunction is granted, Mr. Mortland has no other recourse because he may not pursue damages

or any other remedy. See LAJIM, 917 F.3d at 945 ("[A]bsent a permanent injunction, a prevailing

[Resource Conservation Recovery Act] plaintiff will receive no remedy. The proven harm is, by

definition, irreparable absent an injunction."). Furthermore, while Mr. Mortland would suffer a

continued hardship absent an injunction because he would be unable to stay at the Hotel as he

plans, the Court can discern no hardship—beyond incurring the costs necessary to bring the

facilities into compliance with the law—that will be suffered by Lights Out. And finally, "[t]he

public has a strong interest in eliminating discrimination and in enforcing the ADA," as "[t]hat

statute was intended to 'provide a clear and comprehensive national mandate for the elimination

of discrimination against individuals with disabilities.'" Vaughn v. Wernert, 357 F. Supp. 3d 720,

724 (S.D. Ind. 2019) (quoting 42 U.S.C. § 12101(b)(1)); see also PGA Tour, Inc. v. Martin, 532

U.S. 661, 675 (2001) (noting that, in enacting the ADA, "Congress concluded that there was a

'compelling need' for a 'clear and comprehensive national mandate' to eliminate discrimination



                                                  5
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 6 of 8 PageID #: 96




against disabled individuals, and to integrate them 'into the economic and social mainstream of

American life.'" (citing the legislative history of the ADA)). Based on consideration of all of these

factors, the Court concludes that permanent injunctive relief is appropriate.

       Federal Rule of Civil Procedure 65 governs the content and scope of permanent

injunctions. That rule provides that every order granting an injunction must: "(A) state the reasons

why it issued; (B) state its terms specifically; and (C) describe in reasonable detail—and not by

referring to the complaint or other document—the act or acts restrained or required." Fed. R. Civ.

P. 65(d). The Seventh Circuit has observed that, while an injunction must state its terms

specifically, it must also "be broad enough to be effective, and the appropriate scope of the

injunction is left to the district court's sound discretion." Russian Media Group, LLC v. Cable Am.,

Inc., 598 F.3d 302, 307 (7th Cir. 2010).

       The Court has already outlined why injunctive relief is necessary. The overarching goal

of an injunction in this case is to ensure that Lights Out takes the necessary steps to ensure that the

Hotel complies with the ADA and provides all disabled patrons access to facilities to the extent

required by law. To that end, Lights Out is ORDERED to modify and/or replace its facilities as

necessary to conform with the requirements of the ADA, the accompanying regulations, and the

Standards. This includes but is not limited to addressing each of the violations stated in the

Complaint and identified by Mr. Mortland's expert. [See Filing No. 12-2.] The full terms of the

injunction are set forth in the Permanent Injunction entered this day. 1 Lights Out shall have 120

days from the date this Order and the accompanying Permanent Injunction are issued to fulfill the



1
  To the extent that Mr. Mortland asks that his injunctive relief include a requirement that the Hotel
be closed until it complies with the ADA, his request must be rejected because such relief is not
provided for in the statute and because he did not ask for it in his Complaint. See Fed. R. Civ. P.
54(c) ("A default judgment must not differ in kind from, or exceed in amount, what is demanded
in the pleadings.").
                                                  6
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 7 of 8 PageID #: 97




requirements of the Permanent Injunction and shall remain subject to this Court's contempt powers.

Lights Out is further ORDERED to file a Notice with the Court when it has fully complied with

the Permanent Injunction.

       D. Attorney's Fees and Costs

       The ADA allows the Court, in its discretion, to award a reasonable attorney's fee, including

litigation expenses and costs, to the prevailing party. 42 U.S.C. § 12205. Mr. Mortland seeks a

total of $13,062.20—comprised of $11,147.50 in attorney's fees, $1,500.00 in expert fees, and

$414.70 in costs. [Filing No. 12 at 17-18.] After considering Mr. Mortland's arguments and the

submitted materials, the Court finds that this amount is reasonable and GRANTS Mr. Mortland's

Application for Attorney Fees, Costs, Expert Fees, and Litigation Expenses.

                                               II.
                                          CONCLUSION

       Based on the foregoing, Mr. Mortland's Motion for Default Judgment After Entry of

Default and Application for Attorney Fees, Costs, Expert Fees, and Litigation Expenses, [12], is

GRANTED IN PART and DENIED IN PART as follows:

   •   The Motion is GRANTED to the extent that the Court finds that Defendant Lights Out is

       in violation of the ADA in its operation of the Hotel and injunctive relief is appropriate.

       Lights Out is PERMANENTLY ENJOINED and ORDERED to bring the Hotel into full

       compliance with Title III of the ADA, 42 U.S.C. § 12181 et seq., its accompanying

       regulations, 28 CFR § 36.302 et seq., and the 2010 ADA Standards for Accessible Design,

       as described in the Permanent Injunction entered separately this day. Lights Out is further

       ORDERED to file a Notice with the Court when it has fully complied with the Permanent

       Injunction. Failure to comply with the Permanent Injunction will result in Lights Out being

       held in contempt.

                                                7
Case 1:19-cv-02557-JMS-DLP Document 13 Filed 07/01/20 Page 8 of 8 PageID #: 98




   •     The Motion is DENIED to the extent that Mr. Mortland seeks default judgment on his

         claim under the Indiana Civil Rights Law, and that claim is DISMISSED without

         prejudice for lack of jurisdiction.

   •     The Motion is GRANTED to the extent that Mr. Mortland is awarded $13,062.20 in

         attorney's fees and costs.

Final judgment shall issue accordingly.




       Date: 7/1/2020




Distribution via ECF only to all counsel of record

Distribution via U.S. Mail to:

Lights Out Developments, LLC
C/O Deven Patel, Registered Agent
9790 N BY NE BLVD,
Fishers, IN, 46037




                                               8
